19-11608-mew          Doc 443       Filed 12/11/19 Entered 12/11/19 17:17:53                      Main Document
                                                 Pg 1 of 27


 Bradford J. Sandler, Esq.
 Shirley S. Cho, Esq.
 Beth E. Levine, Esq.
 PACHULSKI STANG ZIEHL & JONES LLP
 780 Third Avenue, 34th Floor
 New York, NY 10017
 Telephone: (212) 561-7700
 Facsimile: (212) 561-7777
 Email: bsandler@pszjlaw.com
           scho@pszjlaw.com
           blevine@pszjlaw.com

 Counsel to the Plan Administrator


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------x
                                                                :
 In re                                                          :                 Chapter 11
                                                                :
                                             1
 HSP LIQUIDATION, LLC, et al.,                                  :                 Case No. 19-11608 (MEW)
                                                                :
                                                                :                 Jointly Administered
                   Debtors.                                     :
 ---------------------------------------------------------------x

                CERTIFICATION OF NO OBJECTION REGARDING ORDER
           (I) APPROVING (A) OMNIBUS CLAIMS OBJECTION PROCEDURES
          AND (B) OMNIBUS CLAIMS SATISFACTION PROCEDURES, AND (II)
     AUTHORIZING THE PLAN ADMINISTRATOR TO FILE SUBSTANTIVE OMNIBUS
      OBJECTIONS TO CLAIMS PURSUANT TO BANKRUPTCY RULE 3007(c) AND (d)


                   Pursuant to 28 U.S.C. § 1746 and Rule 9075-2 of the Local Bankruptcy Rules for

 the Southern District of New York (the “Local Rules”) the undersigned hereby certifies as

 follows:




 1
  The Post-Effective Date Debtors in these chapter 11 cases, along with the last four digits of each Post-Effective
 Date Debtor’s federal tax identification number are: Dream II Holdings, LLC (7915); HHFH Liquidation, LLC
 (2063); HSP Liquidation, LLC (2143); PCF Liquidation, LLC (1445); HSPK Liquidation, LLC (4119); PCFC
 Liquidation, LLC (3119); and HSPC Liquidation Limited (3477).


 DOCS_SF:102382.1 36869/003
19-11608-mew            Doc 443      Filed 12/11/19 Entered 12/11/19 17:17:53            Main Document
                                                  Pg 2 of 27


                   1.         On November 5, 2019, counsel to Drivetrain, LLC, in its capacity as the

 plan administrator (“Plan Administrator”) filed the Plan Administrator’s Motion for Entry of an

 Order (I) Approving (A) Omnibus Claims Objection Procedures and (B) Omnibus Claims

 Satisfaction Procedures and (II) Authorizing the Plan Administrator to File Substantive Omnibus

 Objections to Claims Pursuant to Bankruptcy Rule 3007(c) and (d) [Docket No. 429] (the

 “Motion”) with the United States Bankruptcy Court for the Southern District of New York (the

 “Court”).

                   2.         The deadline for parties to object or file responses to the Motion was set

 for December 9, 2019, at 4:00 p.m., prevailing Eastern Time (the “Objection Deadline”). The

 Local Rules provide that a motion may be granted without a hearing, provided that, after the

 passage of the objection deadline, the movant submits a proposed order granting the motion to

 the Court along with a certificate that no objection or other response has been filed or served.

                   3.         More than forty-eight hours since the Objection Deadline has now passed

 and, to the best of my knowledge, no objections to the Motion have been filed with the Court on

 the docket of these chapter 11 cases or served on counsel to the Plan Administrator.

                   4.         Accordingly, the Plan Administrator respectfully requests entry of the

 order, attached hereto as Exhibit A, at the Court’s earliest convenience. If not entered prior to

 the hearing, the Plan Administrator will seek entry of the order at the hearing scheduled for

 December 16, 2019, at 11:00 a.m., prevailing Eastern Time, before the Honorable Michael E.

 Wiles, United States Bankruptcy Judge, United States Bankruptcy Court for the Southern District

 of New York, One Bowling Green, Courtroom No. 617, New York, New York 10004-1408.




 DOCS_SF:102382.1 36869/003                             2
19-11608-mew          Doc 443   Filed 12/11/19 Entered 12/11/19 17:17:53        Main Document
                                             Pg 3 of 27


 Dated: December 11, 2019
                                            /s/ Beth E. Levine
                                            Bradford J. Sandler, Esq.
                                            Shirley S. Cho, Esq.
                                            Beth E. Levine, Esq.
                                            PACHULSKI STANG ZIEHL & JONES LLP
                                            780 Third Avenue, 34th Floor
                                            New York, NY 10017
                                            Telephone: (212) 561-7700
                                            Facsimile: (212) 561-7777

                                            Counsel to the Plan Administrator




 DOCS_SF:102382.1 36869/003                    3
19-11608-mew          Doc 443   Filed 12/11/19 Entered 12/11/19 17:17:53   Main Document
                                             Pg 4 of 27


                                           Exhibit A

                                            (Order)




 DOCS_SF:102382.1 36869/003
19-11608-mew          Doc 443        Filed 12/11/19 Entered 12/11/19 17:17:53                      Main Document
                                                  Pg 5 of 27


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------x
                                                                :
 In re                                                          :                  Chapter 11
                                                                :
 HSP LIQUIDATION, LLC, et al.,1                                 :                  Case No. 19-11608 (MEW)
                                                                :
                                                                :                  Jointly Administered
                   Debtors.                                     :
 ---------------------------------------------------------------x

     ORDER (I) APPROVING (A) OMNIBUS CLAIMS OBJECTION PROCEDURES AND
     (B) OMNIBUS CLAIMS SATISFACTION PROCEDURES AND (II) AUTHORIZING
     THE PLAN ADMINISTRATOR TO FILE SUBSTANTIVE OMNIBUS OBJECTIONS
           TO CLAIMS PURSUANT TO BANKRUPTCY RULE 3007(c) AND (d)

          Upon the motion (the “Motion”)2 of the Plan Administrator, on behalf of the Post-

 Effective Date Debtors, for entry of an order (this “Order”), (I) approving (a) the Objection

 Procedures attached hereto, (b) the Satisfaction Procedures attached hereto, and (II) authorizing

 the Plan Administrator to assert substantive objections to Claims (including administrative

 expense requests) in an omnibus format pursuant to Bankruptcy Rule 3007(c) and (d), all as

 more fully described in the Motion; and this Court having jurisdiction over this matter pursuant

 to 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference from the United

 States District Court for the Southern District of New York, dated January 31, 2012; and that this

 Court may enter a final order consistent with Article III of the United States Constitution; and

 this Court having found that the venue of this proceeding and the Motion in this district is proper

 pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court having found that the Plan

 Administrator’s notice of the Motion and opportunity for a hearing thereon were appropriate



 1
   The Post-Effective Date Debtors in these chapter 11 cases, along with the last four digits of each Post-Effective
 Date Debtor’s federal tax identification number are: Dream II Holdings, LLC (7915); HHFH Liquidation, LLC
 (2063); HSP Liquidation, LLC (2143); PCF Liquidation, LLC (1445); HSPK Liquidation, LLC (4119); PCFC
 Liquidation, LLC (3119); and HSPC Liquidation Limited (3477).
 2
   Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.


 DOCS_SF:102382.1 36869/003
19-11608-mew          Doc 443    Filed 12/11/19 Entered 12/11/19 17:17:53           Main Document
                                              Pg 6 of 27


 under the circumstances and no other notice need be provided; and this Court having reviewed

 the Motion; and this Court having determined that the legal and factual bases set forth in the

 Motion establish just cause for the relief granted herein; and upon all of the proceedings had

 before this Court; and after due deliberation and sufficient cause appearing therefor, it is

 HEREBY ORDERED THAT:

          1.       The Motion is GRANTED as set forth herein.

          2.       Notwithstanding anything to the contrary in the Bankruptcy Code, the Bankruptcy

 Rules, or the Local Bankruptcy Rules, and pursuant to Bankruptcy Rule 3007(c), the Plan

 Administrator may file Omnibus Objections that include objections to Claims (including

 administrative expense requests) on any basis provided for in Bankruptcy Rule 3007(d) and/or

 the Additional Grounds.

          3.       The Plan Administrator may file and prosecute any Omnibus Objections in

 accordance with the Objection Procedures attached hereto as Exhibit A, which are approved,

 and the other procedural safeguards set forth in Bankruptcy Rule 3007(e).

          4.       The form of Objection Notice attached hereto as Exhibit B is approved.

          5.       The Plan Administrator may mail Notices of Satisfaction in accordance with the

 Satisfaction Procedures attached hereto as Exhibit C, which are approved, that notify certain

 claimants of the Plan Administrator’s belief that those Claims have been satisfied in full and will,

 therefore, be expunged from the Claims Register absent a response from the Claim holder.

          6.       The form of Notice of Satisfaction attached hereto as Exhibit D is approved. To

 the extent no response is received from a recipient of a Notice of Satisfaction, such Claim shall

 be expunged from the Claims Register and such recipient shall not be treated as a creditor with

 respect to the Claim for purposes of distribution.




 DOCS_SF:102382.1 36869/003                        2
19-11608-mew          Doc 443     Filed 12/11/19 Entered 12/11/19 17:17:53            Main Document
                                               Pg 7 of 27


          7.       Nothing in this Order or in the Motion is, or shall be deemed to constitute, any

 admission as to the validity, nature, amount, extent, or priority of any Claim asserted against the

 Debtors and/or Post-Effective Date Debtors, as applicable, in the chapter 11 cases, or as a waiver

 of any right of the Debtors, Post-Effective Date Debtors, and/or the Plan Administrator, as

 applicable, to dispute the validity, nature, amount, extent, or priority of, or otherwise object to,

 either in the same or subsequent objections, on any grounds to any such Claims.

          8.       The Plan Administrator is authorized to take all actions necessary to effectuate the

 relief granted in this Order in accordance with the Motion.

          9.       The terms, conditions, and provisions of this Order shall be immediately effective

 and enforceable upon entry hereof.

          10.      This Court retains exclusive jurisdiction with respect to all matters arising from or

 related to the implementation, interpretation, and enforcement of this Order.



 Dated: _____________________

                                                  HONOEABLE MICHAEL E. WILES
                                                  UNITED STATES BANKRUPTCY JUDGE




 DOCS_SF:102382.1 36869/003                          3
19-11608-mew          Doc 443   Filed 12/11/19 Entered 12/11/19 17:17:53   Main Document
                                             Pg 8 of 27


                                           Exhibit A

                                     (Objection Procedures)




 DOCS_SF:102382.1 36869/003
19-11608-mew            Doc 443      Filed 12/11/19 Entered 12/11/19 17:17:53                      Main Document
                                                  Pg 9 of 27


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------x
                                                                :
 In re                                                          :                  Chapter 11
                                                                :
 HSP LIQUIDATION, LLC, et al.,1                                 :                  Case No. 19-11608 (MEW)
                                                                :
                                                                :                  Jointly Administered
                   Debtors.                                     :
 ---------------------------------------------------------------x


                PROCEDURES FOR FILING OMNIBUS CLAIMS OBJECTIONS

         On November 5, 2019, Drivetrain, LLC, in its capacity as Plan Administrator (the “Plan
 Administrator”) acting on behalf of Hollander Sleep Products, LLC and its affiliated post-
 effective date debtors (collectively, the “Post-Effective Date Debtors” and before the Effective
 Date of the Plan, the “Debtors”),2 filed the Plan Administrator’s Motion for Entry of an Order (I)
 Approving (A) Omnibus Claims Objection Procedures and (B) Omnibus Claims Satisfaction
 Procedures and (II) Authorizing the Plan Administrator to File Substantive Omnibus Objections
 to Claims Pursuant to Bankruptcy Rule 3007(c) and (d) [Docket No. 429] (the “Motion”) with
 the United States Bankruptcy Court for the Southern District of New York (the “Court”). On
 ___________, 2019, the Court entered an order [Docket No. ___] (the “Order”) approving the
 Motion, including these omnibus objection procedures.

                                               Omnibus Objections

        1.     Grounds for Omnibus Objections. In addition to those grounds expressly set forth
 in Bankruptcy Rule 3007(d), the Plan Administrator may file omnibus objections (each, an
 “Omnibus Objection”) to Claims on the grounds that such Claims, in part or in whole:

                   a.         are inconsistent with the Debtors’ books and records;

                   b.         fail to specify the asserted Claim amount (or only list the Claim amount as
                              “unliquidated”);

                   c.         fail to sufficiently specify the basis for the Claim or provide sufficient
                              supporting documentation in support of such Claim;


 1
   The Post-Effective Date Debtors in these chapter 11 cases, along with the last four digits of each Post-Effective
 Date Debtor’s federal tax identification number are: Dream II Holdings, LLC (7915); HHFH Liquidation, LLC
 (2063); HSP Liquidation, LLC (2143); PCF Liquidation, LLC (1445); HSPK Liquidation, LLC (4119); PCFC
 Liquidation, LLC (3119); and HSPC Liquidation Limited (3477).
 2
   All capitalized terms not otherwise defined herein shall have the meaning ascribed to them in the Debtors’
 Modified First Amended Joint Plan Pursuant to Chapter 11 of the Bankruptcy Code [Docket No. 356, Exhibit 1]
 (the “Plan”).


 DOCS_SF:102382.1 36869/003
19-11608-mew            Doc 443      Filed 12/11/19 Entered 12/11/19 17:17:53            Main Document
                                                  Pg 10 of 27


                   d.         seek recovery of amounts for which the Debtors are not liable;

                   e.         are satisfied by payment in full on account of such Claim from a party that
                              is not a Debtor or Post-Effective Date Debtor;

                   f.         are to be satisfied by one or more of the Debtors’ insurers;

                   g.         are incorrectly or improperly classified;

                   h.         have been formally withdrawn by the claimant through the filing of a
                              pleading or through the entry of a Court order indicating withdrawal of the
                              Claim;

                   i.         are filed against non-Debtors or are filed against multiple Debtors; or

                   j.         are disallowed pursuant to section 502 of the Bankruptcy Code; or

                   k.         are disallowed pursuant to the terms of the Plan.

        2.      Form of Omnibus Objections. Each Omnibus Objection will be numbered
 consecutively, regardless of basis.

          3.      Supporting Documentation. To the extent appropriate, Omnibus Objections may
 be accompanied by an affidavit or declaration from someone with personal knowledge of the
 Post-Effective Date Debtors’ books and records and the manner in which they are maintained
 that states that the affiant or the declarant has reviewed the Claims included therein and
 applicable supporting information and documentation provided therewith, made reasonable
 efforts to research the Claim on the Debtors’ books and records, and determined that the books
 and records do not reflect the debt or the amount of debt that is alleged in the Claim.

         4.      Claims Exhibits. An exhibit listing the Claims that are subject to the particular
 Omnibus Objection will be attached thereto. Each exhibit will include only the Claims to which
 there is a common basis for the Omnibus Objection. Claims for which there is more than one
 basis for an Omnibus Objection will be referenced on each exhibit applicable thereto. The
 exhibits will include, without limitation, the following information, alphabetized by claimant:

                   a.         the Claims that are the subject of the Omnibus Objection and, if
                              applicable, the Proof of Claim number(s) related thereto from the Claims
                              Register;

                   b.         the asserted amount of the Claim;

                   c.         the grounds for the Omnibus Objection;

                   d.         a cross-reference to the section of the Omnibus Objection discussing such
                              Claim; and




 DOCS_SF:102382.1 36869/003                             2
19-11608-mew            Doc 443      Filed 12/11/19 Entered 12/11/19 17:17:53             Main Document
                                                  Pg 11 of 27


                   e.         other information, as applicable, including: (i) the proposed classification
                              of Claims the Plan Administrator seeks to reclassify; (ii) the reduced
                              Claim amounts, of Claims the Plan Administrator seeks to reduce; or (iii)
                              the surviving Claims, if any, of groups of Claims the Plan Administrator
                              seeks to expunge.

         5.      Objection Notice. Each Omnibus Objection will be accompanied by an objection
 notice, substantially in the form annexed to the Order as Exhibit B, (the “Objection Notice”),
 tailored, as appropriate, to address a particular creditor, Claim, or objection, which will:

                   a.         describe the basic nature of the Omnibus Objection;

                   b.         inform creditors that their rights may be affected by the Omnibus
                              Objection;

                   c.         describe the procedures for filing a written response (each, a “Response”)
                              to the objection, including all relevant dates and deadlines related thereto;

                   d.         identify the hearing date, if applicable, and related information; and

                   e.         describe how copies of Proofs of Claim, the Omnibus Objection, and other
                              pleadings filed in the chapter 11 cases may be obtained.

         6.     Notice and Service. Each Omnibus Objection will be filed with the Court and
 served upon (a) the affected claimant party set forth on the Proof of Claim and their respective
 attorney of record (if any), (b) the U.S. Trustee; and (c) parties that have filed a request for
 service of papers under Bankruptcy Rule 2002.

         7.      Omnibus Hearings. Each Omnibus Objection shall be set for hearing no less than
 30 days after service of the Omnibus Objection (the “Hearing”). In the Plan Administrator’s sole
 discretion, and after notice to the affected claimant, the Plan Administrator may adjourn the
 Hearing on the Omnibus Objection to a subsequent hearing date. For Claims subject to an
 Omnibus Objection and with respect to which either (a) no Response is filed in accordance with
 the proposed response procedures or (b) a Response is filed in accordance with the proposed
 response procedures but such Response is resolved prior to the Hearing, the Plan Administrator
 may request at the Hearing that the Court enter an order granting the Omnibus Objection with
 respect to such Claim. If such Claims cannot be resolved and a hearing is determined to be
 necessary, the Plan Administrator shall file with the Court and serve on the affected claimants a
 notice of the hearing, to the extent the Plan Administrator did not file a notice of hearing
 previously.

         8.      Claims Paid or Payable by Third Parties. The Plan Administrator shall provide
 twenty-one (21) days’ notice to the affected claimant party set forth on the Proof of Claim and
 their respective attorney of record (if any) prior to any disallowance of such Claim on the
 grounds that such Claims either (a) received payment in full on account of such Claim from a
 party that is not the Debtors or the Post-Effective Date Debtors or (b) are to be satisfied, in part
 or in whole, by one or more of the Debtors’ insurers. During this period, the affected claimant



 DOCS_SF:102382.1 36869/003                             3
19-11608-mew            Doc 443      Filed 12/11/19 Entered 12/11/19 17:17:53            Main Document
                                                  Pg 12 of 27


 may object to such disallowance, and if the parties cannot reach an agreed resolution, the matter
 shall be decided by the Court.

         9.      Contested Matter. Each Claim subject to an Omnibus Objection, along with any
 Responses thereto, shall constitute a separate contested matter as contemplated by Bankruptcy
 Rule 9014, and any order entered by the Court will be deemed a separate order with respect to
 such Claim. The Plan Administrator may, in its discretion and in accordance with other orders of
 the Court, the Plan, or the provisions of the Bankruptcy Code and the Bankruptcy Rules, settle
 the priority, amount, extent, and validity of such contested Claims without any further notice to
 or action, order, or approval of the Court.

                                      Responses to Omnibus Objections

         10.    Parties Required to File a Response. Any party who disagrees with an Omnibus
 Objection is required to file a Response in accordance with the procedures set forth herein. If a
 claimant whose Claim is subject to an Omnibus Objection does not file and serve a Response in
 compliance with the procedures below, the Court may grant the Omnibus Objection with respect
 to such Claim without further notice to the claimants.

          11.      Response Contents. Each Response must contain the following (at a minimum):

                   a.         a caption stating the name of the Court, the name of the Debtors, the case
                              number, the title of the Omnibus Objection to which the Response is
                              directed, and, if applicable, the Proof of Claim number(s) related thereto
                              from the Claims Register;

                   b.         a concise statement setting forth the reasons why the Court should not
                              grant the Omnibus Objection with respect to such Claim, including the
                              factual and legal bases upon which the claimant will rely in opposing the
                              Omnibus Objection;

                   c.         a copy of any other documentation or other evidence of the Claim, to the
                              extent not already included with the Claim, upon which the claimant will
                              rely in opposing the Omnibus Objection; provided, however, that the
                              claimant need not disclose confidential, proprietary, or otherwise protected
                              information in the Response; provided further, however, that the claimant
                              shall disclose to the Plan Administrator all information and provide copies
                              of all documents that the claimant believes to be confidential, proprietary,
                              or otherwise protected and upon which the claimant intends to rely in
                              support of its Claim, subject to appropriate confidentiality constraints; and

                   d.         the following contact information for the responding party:

                          i.     the name, address, telephone number, and email address of the
                                 responding claimant or the name, address, telephone number, and
                                 email address of the claimant’s attorney or designated representative to
                                 whom the attorneys for the Plan Administrator should serve a reply to
                                 the Response, if any; or


 DOCS_SF:102382.1 36869/003                             4
19-11608-mew          Doc 443     Filed 12/11/19 Entered 12/11/19 17:17:53           Main Document
                                               Pg 13 of 27


                         ii.   the name, address, telephone number, and email address of the party
                               with authority to reconcile, settle, or otherwise resolve the Omnibus
                               Objection on the claimant’s behalf.

          12.    Filing and Service of the Response. A Response will be deemed timely only if it
 is filed with the Court and actually received by 4:00 p.m. (prevailing Eastern Time) on the day
 that is twenty (20) calendar days from the date the Omnibus Objection is served (the “Response
 Date”) by the following parties:


     Plan Administrator              Counsel to the Plan Administrator    United States Trustee
       Drivetrain, LLC               Pachulski Stang Ziehl & Jones LLP  Office of the United States
  410 Park Avenue, Suite 900            780 Third Avenue, 34th Floor     Trustee for the Southern
    New York, NY 10022                     New York, NY 10017              District of New York
   Attn: Marc D. Rosenberg                  Attn: Beth E. Levine       201 Varick Street, Suite 1006
                                                                          New York, NY 10014
                                                    -and-                Attn: Shannon Scott, Esq.

                                     Pachulski Stang Ziehl & Jones LLP
                                         10100 Santa Monica Blvd.
                                                 13th Floor
                                          Los Angeles, CA 90067
                                            Attn: Shirley S. Cho

          13.    Discovery. If the Plan Administrator determines that discovery is necessary in
 advance of a hearing on an Omnibus Objection, the Plan Administrator will serve notice on the
 affected claimant and its counsel of record that the scheduled hearing will be treated as a status
 conference during which the parties will request that the Court issue a scheduling order to
 facilitate dismissal or resolution of the litigation. Such notice may be incorporated into the initial
 agenda letter for the hearing, or may be provided by separate notice. In accordance with Local
 Bankruptcy Rule 9014-2, the first hearing on any Omnibus Objection contested with respect to a
 particular Claim will not be an evidentiary hearing and there is no need for any witnesses to
 appear at such a hearing unless otherwise ordered by the Court in accordance with Local
 Bankruptcy Rule 9014-2.

         14.    Failure to Respond. A Response that is not filed and served by the Response
 Deadline in accordance with the procedures set forth herein may not be considered by the Court
 at the Hearing. Absent reaching an agreement with the Plan Administrator resolving the
 Omnibus Objection to a Claim (as described in the Objection Notice), failure to timely file
 and serve a Response as set forth herein may result in the Court granting the Omnibus
 Objection without further notice or hearing. Upon entry of an order sustaining an Omnibus
 Objection, affected creditors will be served with such order.

        15.   Reply to a Response. The Plan Administrator shall be permitted to file a reply to
 any Response no later than two (2) business days before the hearing with respect to the relevant
 Omnibus Objection.



 DOCS_SF:102382.1 36869/003                          5
19-11608-mew          Doc 443   Filed 12/11/19 Entered 12/11/19 17:17:53            Main Document
                                             Pg 14 of 27


                                            Miscellaneous

         16.    Additional Information. Copies of these procedures, the Motion, or Order or any
 other pleadings (the “Pleadings”) filed in the chapter 11 cases are available for free online at the
 website of Omnis Agent Solutions at http://www.omniagentsolutions.com/hollander. You may
 also obtain copies of any of the Pleadings filed in the chapter 11 cases for a fee via PACER at
 http://www.nysb.uscourts.gov.

      17.   Reservation of Rights. NOTHING IN ANY OMNIBUS OBJECTION OR
 OBJECTION NOTICE IS OR SHALL BE DEEMED TO CONSTITUTE A WAIVER OF ANY
 RIGHTS OF THE DEBTORS, POST-EFFECTIVE DATE DEBTORS, OR PLAN
 ADMINSTRATOR, AS APPLICABLE, TO DISPUTE ANY CLAIMS, ASSERT
 COUNTERCLAIMS, RIGHTS OF OFFSET OR RECOUPMENT, DEFENSES, OBJECT TO
 CLAIMS (OR OTHER CLAIMS OR CAUSES OF ACTION OF A CLAIMANT) ON ANY
 GROUNDS NOT PREVIOUSLY RAISED IN AN OBJECTION, UNLESS THE COURT HAS
 ALLOWED A CLAIM OR ORDERED OTHERWISE, OR SEEK TO ESTIMATE ANY
 CLAIM AT A LATER DATE. AFFECTED PARTIES WILL BE PROVIDED APPROPRIATE
 NOTICE THEREOF AT SUCH TIME.




 DOCS_SF:102382.1 36869/003                        6
19-11608-mew          Doc 443   Filed 12/11/19 Entered 12/11/19 17:17:53   Main Document
                                             Pg 15 of 27


                                           Exhibit B

                                       (Objection Notice)




 DOCS_SF:102382.1 36869/003
19-11608-mew          Doc 443        Filed 12/11/19 Entered 12/11/19 17:17:53                      Main Document
                                                  Pg 16 of 27


 Bradford J. Sandler, Esq.
 Shirley S. Cho, Esq.
 Beth E. Levine, Esq.
 PACHULSKI STANG ZIEHL & JONES LLP
 780 Third Avenue, 34th Floor
 New York, NY 10017
 Telephone: (212) 561-7700
 Facsimile: (212) 561-7777
 Email: bsandler@pszjlaw.com
           scho@pszjlaw.cocm
           blevine@pszjlaw.com

 Counsel to the Plan Administrator


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------x
                                                                :
 In re                                                          :                  Chapter 11
                                                                :
                                             1
 HSP LIQUIDATION, LLC, et al.,                                  :                  Case No. 19-11608 (MEW)
                                                                :
                                                                :                  Jointly Administered
                   Debtors.                                     :
 ---------------------------------------------------------------x

       NOTICE OF OBJECTION TO FILED PROOFS OF CLAIM AND DEADLINE
     BY WHICH A RESPONSE MUST BE FILED WITH THE BANKRUPTCY COURT

          PLEASE TAKE NOTICE THAT Drivetrain, LLC, in its capacity as Plan
 Administrator (the “Plan Administrator”) acting on behalf of Hollander Sleep Products, LLC and
 its affiliated post-effective date debtors (collectively, the “Post-Effective Date Debtors” and
 before the Effective Date of the Plan, the “Debtors”),2 is objecting to your Claim(s) by the
 attached objection (the “Objection”).

        YOU SHOULD LOCATE YOUR NAME AND YOUR CLAIM(S) ON THE
        SCHEDULES ATTACHED HERETO. PLEASE TAKE NOTICE THAT, AS
        A RESULT OF THE OBJECTION, YOUR CLAIM(S) MAY BE
        DISALLOWED,   EXPUNGED,  RECLASSIFIED,  REDUCED,    OR
        OTHERWISE AFFECTED. THEREFORE, PLEASE READ THIS NOTICE
        AND THE ACCOMPANYING OBJECTION VERY CAREFULLY AND
 1
   The Post-Effective Date Debtors in these chapter 11 cases, along with the last four digits of each Post-Effective
 Date Debtor’s federal tax identification number are: Dream II Holdings, LLC (7915); HHFH Liquidation, LLC
 (2063); HSP Liquidation, LLC (2143); PCF Liquidation, LLC (1445); HSPK Liquidation, LLC (4119); PCFC
 Liquidation, LLC (3119); and HSPC Liquidation Limited (3477).
 2
   All capitalized terms not otherwise defined herein shall have the meaning ascribed to them in the Objection.


 DOCS_SF:102382.1 36869/003
19-11608-mew            Doc 443      Filed 12/11/19 Entered 12/11/19 17:17:53           Main Document
                                                  Pg 17 of 27


        DISCUSS THEM WITH YOUR ATTORNEY. IF YOU DO NOT HAVE AN
        ATTORNEY, YOU MAY WISH TO CONSULT ONE.

                              Important Information Regarding the Objection

         Grounds for the Objection. By the Objection, the Plan Administrator is seeking to
 [disallow/expunge/reclassify/reduce] your Claim(s) listed in the schedules attached to the
 Objection, a copy of which has been provided with this notice.

        Objection Procedures. On __________, 2019, the United States Bankruptcy Court for
 the Southern District of New York (the “Court”) entered an order [Docket No. ___] approving
 procedures for filing and resolving objection to Claims asserted against the Debtors in the
 chapter 11 cases (the “Objection Procedures”). Please review the Objection Procedures to
 ensure your response to the Objection, if any, is timely and correctly filed and served.

                                            Resolving the Objection

         Resolving the Objections. To facilitate the consensual resolution of the Objection,
 certain of the Plan Administrator’s personnel and advisors will be available to discuss and
 potentially resolve the Objection to disputed Claims without the need for filing a formal response
 or attending a hearing. To facilitate such a discussion, please contact Shirley S. Cho of
 Pachulski Stang Ziehl & Jones LLP, counsel to the Plan Administrator, by (i) emailing
 scho@pszjlaw.com or (ii) calling (310) 277-6910 within twenty (20) calendar days after the date
 of this notice. Please have your Proof(s) of Claim and any related material available for such
 discussions.

        Parties Required to File a Response. If you are not able to consensually resolve the
 Objection filed with respect to your Claim as set forth above, you must file a response (each, a
 “Response”) with the Court in accordance with the procedures described below.

          Response Contents. Each Response must contain the following (at a minimum):

                   a.         a caption stating the name of the Court, the name of the Debtors, the case
                              number, the title of the Omnibus Objection to which the Response is
                              directed, and, if applicable, the Proof of Claim number(s) related thereto
                              from the Claims Register;

                   b.         a concise statement setting forth the reasons why the Court should not
                              grant the Omnibus Objection with respect to such Claim, including the
                              factual and legal bases upon which the claimant will rely in opposing the
                              Omnibus Objection;

                   c.         a copy of any other documentation or other evidence of the Claim, to the
                              extent not already included with the Claim, upon which the claimant will
                              rely in opposing the Omnibus Objection; provided, however, that the
                              claimant need not disclose confidential, proprietary, or otherwise protected
                              information in the Response; provided further, however, that the claimant
                              shall disclose to the Plan Administrator all information and provide copies


 DOCS_SF:102382.1 36869/003                            2
19-11608-mew            Doc 443       Filed 12/11/19 Entered 12/11/19 17:17:53             Main Document
                                                   Pg 18 of 27


                               of all documents that the claimant believes to be confidential, proprietary,
                               or otherwise protected and upon which the claimant intends to rely in
                               support of its Claim, subject to appropriate confidentiality constraints; and

                   d.          the following contact information for the responding party:

                               i.   the name, address, telephone number, and email address of the
                                    responding claimant or the name, address, telephone number, and
                                    email address of the claimant’s attorney or designated representative
                                    to whom the attorneys for the Plan Administrator should serve a reply
                                    to the Response, if any; or

                              ii.   the name, address, telephone number, and email address of the party
                                    with authority to reconcile, settle, or otherwise resolve the Omnibus
                                    Objection on the claimant’s behalf.

         Notice and Service. Your Response must be filed with the Court and served so as to be
 actually received by 4:00 p.m. (prevailing Eastern Time) on [ ___ ], 2020 (the “Response
 Deadline”) by the following parties (the “Notice Parties”):


     Plan Administrator                  Counsel to the Plan Administrator    United States Trustee
       Drivetrain, LLC                   Pachulski Stang Ziehl & Jones LLP  Office of the United States
  410 Park Avenue, Suite 900                780 Third Avenue, 34th Floor     Trustee for the Southern
    New York, NY 10022                         New York, NY 10017              District of New York
   Attn: Marc D. Rosenberg                      Attn: Beth E. Levine       201 Varick Street, Suite 1006
                                                                              New York, NY 10014
                                                        -and-                Attn: Shannon Scott, Esq.

                                         Pachulski Stang Ziehl & Jones LLP
                                             10100 Santa Monica Blvd.
                                                     13th Floor
                                              Los Angeles, CA 90067
                                                Attn: Shirley S. Cho


         Failure to Respond. A Response that is not filed a served by the Response Deadline in
 accordance with the procedures set forth herein may not be considered by the Court at the
 Hearing. Absent reaching an agreement with the Plan Administrator resolving the
 Objection to a Claim, failure to timely file and serve a Response as set forth herein may
 result in the Court granting the Objection without further notice or hearing. Upon entry of
 an order, affected creditors will be served with a notice of entry, and a copy, of the order.

                                            Hearing on the Objection

       Date, Time, and Location. A hearing (the “Hearing”) on the Objection will be held on
 ___________, 2020 [ ___] prevailing Eastern Time, before the Honorable Michael E. Wiles,


 DOCS_SF:102382.1 36869/003                              3
19-11608-mew          Doc 443   Filed 12/11/19 Entered 12/11/19 17:17:53             Main Document
                                             Pg 19 of 27


 United States Bankruptcy Judge for the Southern District of New York, in Courtroom 617 of the
 United States Bankruptcy Court for the Southern District of New York, One Bowling Green,
 New York, NY 10014. The hearing may be adjourned to a subsequent date in these cases in the
 Court’s or Plan Administrator’s discretion. You must attend the Hearing if you disagree with
 the Objection and have filed a Response. If such Claims cannot be resolved and a hearing is
 determined to be necessary, the Plan Administrator shall file with the Court and serve on the
 affected claimants a notice of the hearing, to the extent the Plan Administrator did not file a
 notice of hearing previously.

          Discovery. If the Plan Administrator determines that discovery is necessary in advance
 of a hearing on an Omnibus Objection, the Plan Administrator will serve notice on the affected
 claimant and its counsel of record that the scheduled hearing will be treated as a status
 conference during which the parties will request that the Court issue a scheduling order to
 facilitate dismissal or resolution of the litigation. Such notice may be incorporated into the initial
 agenda letter for the hearing, or may be provided by separate notice. In accordance with Local
 Bankruptcy Rule 9014-2, the first hearing on any Omnibus Objection contested with respect to a
 particular Claim will not be an evidentiary hearing and there is no need for any witnesses to
 appear at such a hearing unless otherwise ordered by the Court in accordance with Local
 Bankruptcy Rule 9014-2.

                                       Additional Information

         Additional Information. Copies of these procedures, the Motion, or Order or any other
 pleadings (the “Pleadings”) filed in the chapter 11 cases are available for free online at the
 website of Omni Agent Solutions at http://www.omniagentsolutions.com/hollander. You may
 also obtain copies of any of the Pleadings filed in the chapter 11 cases for a fee via PACER at
 http://www.nysb.uscourts.gov.




 DOCS_SF:102382.1 36869/003                        4
19-11608-mew          Doc 443   Filed 12/11/19 Entered 12/11/19 17:17:53        Main Document
                                             Pg 20 of 27


                                      Reservation of Rights

 NOTHING IN ANY OMNIBUS OBJECTION OR OBJECTION NOTICE IS OR SHALL
 BE DEEMED TO CONSTITUTE A WAIVER OF ANY RIGHTS OF THE DEBTORS,
 POST-EFFECTIVE DATE DEBTORS, OR PLAN ADMINSTRATOR, AS
 APPLICABLE, TO DISPUTE ANY CLAIMS, ASSERT COUNTERCLAIMS, RIGHTS
 OF OFFSET OR RECOUPMENT, DEFENSES, OBJECT TO CLAIMS (OR OTHER
 CLAIMS OR CAUSES OF ACTION OF A CLAIMANT) ON ANY GROUNDS NOT
 PREVIOUSLY RAISED IN AN OBJECTION, UNLESS THE COURT HAS ALLOWED
 A CLAIM OR ORDERED OTHERWISE, OR SEEK TO ESTIMATE ANY CLAIM AT A
 LATER DATE.   AFFECTED PARTIES WILL BE PROVIDED APPROPRIATE
 NOTICE THEREOF AT SUCH TIME.

 Dated:

                                            Bradford J. Sandler, Esq.
                                            Shirley S. Cho, Esq.
                                            Beth E. Levine, Esq.
                                            PACHULSKI STANG ZIEHL & JONES LLP
                                            780 Third Avenue, 34th Floor
                                            New York, NY 10017
                                            Telephone: (212) 561-7700
                                            Facsimile: (212) 561-7777

                                            Counsel to the Plan Administrator




 DOCS_SF:102382.1 36869/003                    5
19-11608-mew          Doc 443   Filed 12/11/19 Entered 12/11/19 17:17:53   Main Document
                                             Pg 21 of 27


                                          EXHIBIT C

                                    (Satisfaction Procedures)




 DOCS_SF:102382.1 36869/003
19-11608-mew          Doc 443        Filed 12/11/19 Entered 12/11/19 17:17:53                      Main Document
                                                  Pg 22 of 27


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------x
                                                                :
 In re                                                          :                  Chapter 11
                                                                :
 HSP LIQUIDATION, LLC, et al.,1                                 :                  Case No. 19-11608 (MEW)
                                                                :
                                                                :                  Jointly Administered
                   Debtors.                                     :
 ---------------------------------------------------------------x

                 PROCEDURES FOR SERVING NOTICES OF SATISFACTION

         On November 5, 2019, Drivetrain, LLC, in its capacity as Plan Administrator (the “Plan
 Administrator”) acting on behalf of Hollander Sleep Products, LLC and its affiliated post-
 effective date debtors (collectively, the “Post-Effective Date Debtors” and before the Effective
 Date of the Plan, the “Debtors”),2 filed the Plan Administrator’s Motion for Entry of an Order (I)
 Approving (A) Omnibus Claims Objection Procedures and (B) Omnibus Claims Satisfaction
 Procedures and (II) Authorizing the Plan Administrator to File Substantive Omnibus Objections
 to Claims Pursuant to Bankruptcy Rule 3007(c) and (d) [Docket No. 429] (the “Motion”) with
 the United States Bankruptcy Court for the Southern District of New York (the “Court”). On
 _______, 2019, the Court entered an order [Docket No. __] (the “Order”) approving the Motion,
 including these procedures for serving notices of satisfaction (the “Satisfaction Procedures”).

                                             Satisfaction Procedures

         1.      Grounds for Satisfaction Procedures. The Plan Administrator may serve omnibus
 notices of satisfaction (each, a “Notice of Satisfaction”) with respect to Claims (including
 administrative expense requests and assumed contracts) on the grounds that such Claims,
 according to the Post-Effective Date Debtors’ books and records, have been satisfied in full
 pursuant to the Plan or an order of the Court.

                                     Responses to Notices of Satisfaction

         2.      Parties Required to File a Response. Any party who disagrees with a Notice of
 Satisfaction is required to file a response (each, a “Response”) in accordance with the procedures
 set forth herein, provided, however, that such party may not object to the Cure Amount or any
 other amount previously approved by an order of the Court. If a claimant whose Claim is subject
 to a Notice of Satisfaction does not file and serve a Response in compliance with the procedures

 1
   The Post-Effective Date Debtors in these chapter 11 cases, along with the last four digits of each Post-Effective
 Date Debtor’s federal tax identification number are: Dream II Holdings, LLC (7915); HHFH Liquidation, LLC
 (2063); HSP Liquidation, LLC (2143); PCF Liquidation, LLC (1445); HSPK Liquidation, LLC (4119); PCFC
 Liquidation, LLC (3119); and HSPC Liquidation Limited (3477).
 2
   All capitalized terms not otherwise defined herein shall have the meaning ascribed to them in the Debtors’
 Modified First Amended Joint Plan Pursuant to Chapter 11 of the Bankruptcy Code [Docket No. 356, Exhibit 1]
 (the “Plan”).


 DOCS_SF:102382.1 36869/003
19-11608-mew            Doc 443       Filed 12/11/19 Entered 12/11/19 17:17:53            Main Document
                                                   Pg 23 of 27


 below, the Plan Administrator is authorized to instruct the Notice and Claims Agent to expunge
 such Claim from the Claims Register without further notice to the claimant.

        3.      Response Contents. Each Response to a Notice of Satisfaction must contain the
 following (at a minimum):

                   a.         a caption stating the name of the Court, the name of the Debtors, the case
                              number, the title of the Notice of Satisfaction to which the Response is
                              directed, and, if applicable, the Proof of Claim number(s) related thereto
                              from the Claims Register;

                   b.         a concise statement setting forth the reasons why the Court should not
                              grant the Notice of Satisfaction with respect to such Claim, including the
                              factual and legal bases upon which the claimant will rely in opposing the
                              Notice of Satisfaction;

                   c.         a copy of any other documentation or other evidence of the Claim, to the
                              extent not already included with the Claim, upon which the claimant will
                              rely in opposing the Notice of Satisfaction; provided, however, that the
                              claimant need not disclose confidential, proprietary, or otherwise protected
                              information in the Response; provided further, however, that the claimant
                              shall disclose to the Plan Administrator all information and provide copies
                              of all documents that the claimant believes to be confidential, proprietary,
                              or otherwise protected and upon which the claimant intends to rely in
                              support of its Claim, subject to appropriate confidentiality constraints; and

                   d.         the following contact information for the responding party:

                               iii.   the name, address, telephone number, and email address of the
                                      responding claimant or the name, address, telephone number, and
                                      email address of the claimant’s attorney or designated
                                      representative to whom the attorneys for the Plan Administrator
                                      should serve a reply to the Response, if any; or

                               iv.    the name, address, telephone number, and email address of the
                                      party with authority to reconcile, settle, or otherwise resolve the
                                      Notice of Satisfaction on the claimant’s behalf.




 DOCS_SF:102382.1 36869/003                              2
19-11608-mew          Doc 443   Filed 12/11/19 Entered 12/11/19 17:17:53            Main Document
                                             Pg 24 of 27


          4.     Filing and Service of the Response. A Response will be deemed timely only if it
 is filed with the Court and actually received on or before the Response Deadline (as defined in
 the Notice of Satisfaction) by the following parties (the “Notice Parties”):


     Plan Administrator           Counsel to the Plan Administrator    United States Trustee
       Drivetrain, LLC            Pachulski Stang Ziehl & Jones LLP  Office of the United States
  410 Park Avenue, Suite 900         780 Third Avenue, 34th Floor     Trustee for the Southern
    New York, NY 10022                  New York, NY 10017              District of New York
   Attn: Marc D. Rosenberg               Attn: Beth E. Levine       201 Varick Street, Suite 1006
                                                                       New York, NY 10014
                                                 -and-                Attn: Shannon Scott, Esq.

                                   Pachulski Stang Ziehl & Jones LLP
                                       10100 Santa Monica Blvd.
                                               13th Floor
                                        Los Angeles, CA 90067
                                          Attn: Shirley S. Cho

         5.      Failure to Respond. A Response that is not filed and served by the Response
 Deadline in accordance with the procedures set forth herein may not be considered by the Court
 at the Hearing. Absent reaching an agreement with the Plan Administrator resolving the
 Response to the Notice of Satisfaction, failure to timely file and serve a Response as set forth
 herein may result in the Plan Administrator causing its Notice and Claims Agent to expunge such
 Claims from the Claims Register and such claimant shall not be treated as a creditor with respect
 to the Claim for purposes of distribution. Upon entry of an order sustaining a Notice of
 Satisfaction, affected creditors will be served with such order.

                                            Miscellaneous

         6.     Additional Information. Copies of these procedures, the Motion, or Order or any
 other pleadings (the “Pleadings”) filed in the chapter 11 cases are available for free online at the
 website of Omni Agent Solutions at http://www.omniagentsolutions.com/hollander. You may
 also obtain copies of any of the Pleadings filed in the chapter 11 cases for a fee via PACER at
 http://www.nysb.uscourts.gov.

      7.    Reservation of Rights. NOTHING IN ANY NOTICE OF SATISFACTION IS
 OR SHALL BE DEEMED TO CONSTITUTE A WAIVER OF ANY RIGHTS OF THE
 DEBTORS, POST-EFFECTIVE DATE DEBTORS, OR PLAN ADMINISTRATOR, AS
 APPLICABLE, TO DISPUTE ANY CLAIMS, ASSERT COUNTERCLAIMS, RIGHTS OF
 OFFSET OR RECOUPMENT, DEFENSES, OBJECT TO CLAIMS (OR OTHER CLAIMS OR
 CAUSES OF ACTION OF A CLAIMANT) ON ANY GROUNDS NOT PREVIOUSLY
 RAISED IN AN OBJECTION, UNLESS THE COURT HAS ALLOWED A CLAIM OR
 ORDERED OTHERWISE, OR SEEK TO ESTIMATE ANY CLAIM AT A LATER DATE.
 AFFECTED PARTIES WILL BE PROVIDED APPROPRIATE NOTICE THEREOF AT
 SUCH TIME.



 DOCS_SF:102382.1 36869/003                        3
19-11608-mew          Doc 443   Filed 12/11/19 Entered 12/11/19 17:17:53   Main Document
                                             Pg 25 of 27


                                          EXHIBIT D

                                     (Notice of Satisfaction)




 DOCS_SF:102382.1 36869/003
19-11608-mew          Doc 443        Filed 12/11/19 Entered 12/11/19 17:17:53                      Main Document
                                                  Pg 26 of 27



 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------x
                                                                :
 In re                                                          :                  Chapter 11
                                                                :
 HSP LIQUIDATION, LLC, et al.,1                                 :                  Case No. 19-11608 (MEW)
                                                                :
                                                                :                  Jointly Administered
                   Debtors.                                     :
 ---------------------------------------------------------------x

                                        NOTICE OF SATISFACTION

          PLEASE TAKE NOTICE THAT Drivetrain, LLC, in its capacity as Plan
 Administrator (the “Plan Administrator”) acting on behalf of Hollander Sleep Products, LLC and
 its affiliated post-effective date debtors (collectively, the “Post-Effective Date Debtors” and
 before the Effective Date of the Plan, the “Debtors”),2 has identified you as holding the below
 Claim(s) against the Debtors, which according to the Debtors’ books and records, have been
 satisfied in full as follows:

         Claimant Name                         Claim/Schedule No.                        Total Claim Value


        PLEASE TAKE FURTHER NOTICE THAT pursuant to the payments under the
 Plan and during the Debtors’ chapter 11 cases, the Plan Administrator believes you are not
 owed any amounts that relate to periods before May 19, 2019.

        PLEASE TAKE FURTHER NOTICE THAT if you wish to contest the Plan
 Administrator’s position that your Claim(s) has/have been fully satisfied pursuant to the Plan or
 an order of the Court you must file a response in writing (each, a “Response”) and file it with
 the Clerk of the United States Bankruptcy Court for the Southern District of New York, One
 Bowling Green, New York, New York, 10022-1408, Attn: Vito Genna, and served upon the
 undersigned and the Notice Parties:




 1
   The Post-Effective Date Debtors in these chapter 11 cases, along with the last four digits of each Post-Effective
 Date Debtor’s federal tax identification number are: Dream II Holdings, LLC (7915); HHFH Liquidation, LLC
 (2063); HSP Liquidation, LLC (2143); PCF Liquidation, LLC (1445); HSPK Liquidation, LLC (4119); PCFC
 Liquidation, LLC (3119); and HSPC Liquidation Limited (3477).
 2
   All capitalized terms not otherwise defined herein shall have the meaning ascribed to them in the Objection.


 DOCS_SF:102382.1 36869/003
19-11608-mew          Doc 443   Filed 12/11/19 Entered 12/11/19 17:17:53          Main Document
                                             Pg 27 of 27


     Plan Administrator           Counsel to the Plan Administrator    United States Trustee
       Drivetrain, LLC            Pachulski Stang Ziehl & Jones LLP  Office of the United States
  410 Park Avenue, Suite 900         780 Third Avenue, 34th Floor     Trustee for the Southern
    New York, NY 10022                  New York, NY 10017              District of New York
   Attn: Marc D. Rosenberg               Attn: Beth E. Levine       201 Varick Street, Suite 1006
                                                                       New York, NY 10014
                                                 -and-                Attn: Shannon Scott, Esq.

                                  Pachulski Stang Ziehl & Jones LLP
                                      10100 Santa Monica Blvd.
                                              13th Floor
                                       Los Angeles, CA 90067
                                         Attn: Shirley S. Cho

 Responses, if any, must be served so as to be actually received on or before 4:00 p.m.
 prevailing Eastern Time on ________, 2020, or such shorter time as the Court may hereafter
 order and of which you may receive subsequent notice (the “Response Deadline”). You may not
 object to a Cure Amount or any other amount previously approved by an order of the Court.

         PLEASE TAKE FURTHER NOTICE THAT unless a Response is timely filed, served
 and received by the Response Deadline, the Plan Administrator will cause its Notice and Claims
 Agent to expunge such Claim from the Claims Register and such claimant shall not be treated as
 a creditor with respect to the Claim for purposes of distribution.

         PLEASE TAKE FURTHER NOTICE THAT copies of these procedures, the Motion,
 or Order or any other pleadings (the “Pleadings”) filed in the chapter 11 cases are available for
 free online at the website of Omni Agent Solutions at
 http://www.omniagentsolutions.com/hollander. You may also obtain copies of any of the
 Pleadings filed in the chapter 11 cases for a fee via PACER at http://www.nysb.uscourts.gov.
 Please do not contact the Court to discuss the merits of any Claim or any Objection filed
 with respect thereto.

 Dated:

                                              Bradford J. Sandler, Esq.
                                              Shirley S. Cho, Esq.
                                              Beth E. Levine, Esq.
                                              PACHULSKI STANG ZIEHL & JONES LLP
                                              780 Third Avenue, 34th Floor
                                              New York, NY 10017
                                              Telephone: (212) 561-7700
                                              Facsimile: (212) 561-7777

                                              Counsel to the Plan Administrator




 DOCS_SF:102382.1 36869/003                      2
